*408Contrary to defendant’s contention, the undercover officer’s testimony about street-level narcotics trade and buy and bust operations was not so extensive as to divert the jury’s focus from the facts of the case and direct it instead to the narcotics trade in general, and was properly admitted to explain why buy money and contraband often is not recovered from suspects (People v Tevaha, 204 AD2d 92, 93, affd 84 NY2d 879; People v Vargas, 213 AD2d 258, lv denied 86 NY2d 742). Defendant failed to adequately preserve his claim that the trial court erred in permitting the officer to quantify his experience in terms of the percentage of cases in which buy money and "stashes” are not recovered (see, People v Tevaha, 84 NY2d 879, supra) and we decline it to review in the interest of justice. Defendant’s remaining contentions are unpreserved and without merit. Concur — Milonas, J. P., Rosenberger, Ellerin, Rubin and Williams, JJ.